Title: [August 1760]
From: Adams, John
To: 



      August 3d. 1760.
      
      
       Hollis has appealed. If he prosecutes his Appeal, he shall be paid. I believe there never was an Action in this Court where more Instances of Ignorance, Negligence and Inattention appeared on one side, and of Artifice, Secresy and Guile I must say Guile on the other, since it was erected. Let me draw a Picture of the Defendants stupidity, and of Plaintiffs Knavery. Neglect to acknowledge the Deed, to record it. Then the Loss of it, intrusting the Agreement that obliged him to allow the wanting of Land on these Bonds, in Hollis’s own hands; then leaving the survey, in Hollis’s Hands. Paying him sums of Money abroad, and confiding in his Honour to indorse them—and consenting to do Business with him alone. On the other side Hollis has been watchful to draw every Tittle of evidence within his own Power. I dare not say he has the Deed of the Land but he has got the Agreement, and he has the survey and he has been careful never to receive money of us before Witness when he could help it, and he never would give any Receipts. He would promise to indorse upon the Bond but he never did it. Nay he had the assurance to tell us at last, that he never would do any Business with us again, if we brought any 3d Person with us. We thought ourselves ill used several Times. We were ignorant of Numbers and Calculations, can but just write our Names, and we had a Desire that somebody better skilled than we should calculate and settle for us. Accordingly we got once or twice some of our Neighbours, to go with us And see that we want defrauded. But he never would do any Business with us, and at last he told them to their Heads, if you ever bring Deacon Penniman, or any other Man with you again when you come to settle with me, I’le go directly off and leave you and will do nothing with you.
       I must explain and prove Towers Payment of one half, at large, and then Haydens Payment of £270, and a Book Debt, and the Indorsements which made the 6 Bonds that Hayden took up.
      
      
       
        
   
   Thus in MS, for “wa’nt” (wasn’t or weren’t).


       
      
      

      1760. Aug. 9th.
      
      
       Drank Tea at Coll. Quincys, with Coll. Gooch and Dr. Gardiner. I see Gooch’s fiery Spirit, his unguarded Temper. He Swears freely, boldly. He is a Widower, and delights to dwell, in his Conversation, upon Courtship and Marriage. Has a violent aversion to long Courtship. He’s a fool, that spends more than a Week, &c. A malignant Witt. A fiery, fierce outragious Enemy. He quarrells with all Men. He quarrelled with Coll. Quincy, and intrigued to dispossess him of his Regiment, by means of Dr. Miller and Mr. Apthorp. He now quarrells with Coll. Miller and Dr. Miller and Eb. Thayer. He curses all Governors. Pownal was a servant, Doorkeeper, Pimp to Ld. Hallifax, and he contracted with Ld. Hallifax to give him 15s. out of every Pound of his salary. So that Pownal had 25 pr. Cent Commissions, for his Agency, under Ld. Hallifax.
       Thersites in Homer, was, 
         
          Aw’d by no shame, by no respect controuled
          In scandal busy, in Reproaches bold:
          With witty Malice studious to defame
          Scorn all his Joy and Laughter all his Aim.
          But chief he gloried with licentious style
          To lash the Great and Monarchs to revile.
         
         Thus we see that Gooches lived, as long ago as the siege of Troy. 
         
          Spleen to Mankind his envyous Heart possesst
          And much he hated all, but most the best.
          Long had he liv’d the scorn of every Greek
          Vext when he spoke, yet still they heard him speak.
         
         His daughters have the same fiery Temper; the same witty malice. They have all, to speak decently, very smart Tempers, quick, sharp, and keen.
       
       An Insinuation, of Mr. Pownals giving 3/4 of his salary for his Commission.—This is with licentious style Governors to revile.—Coll. Miller can serve the Devil with as much Cunning, as any Man I know of, but for no other Purpose is he fit.—This is in scandal busy, in Reproaches bold.
       Gardiner has a thin Grashopper Voice, and an affected Squeak; a meager Visage, and an awkward, unnatural Complaisance: He is fribble.
       Query. Is this a generous Practice to perpetuate the Shruggs of Witt and the Grimaces of Affectation?
      
      
       
        
   
   Long afterward JA wrote a detailed account of the method by which Joseph Gooch displaced John Quincy of Mount Wollaston as colonel of the Suffolk militia in 1742; see JA to Jonathan Mason, 3 Oct. 1820, which gives a considerable account of Gooch (Adams Papers; extracts quoted in JA, WorksThe Works of John Adams, Second President of the United States: with a Life of the Author, ed. Charles Francis Adams, Boston, 1850–1856; 10 vols., 2:93, note). Since the Quincy and Adams families were united by JA’s marriage (his wife being a granddaughter of Col. John Quincy and their eldest son being named for him), any retrospective account by an Adams is likely to be prejudiced. But the reference in JA’s Diary, it should be noted, antedates the union of the families.


        
   
   According to JA, Gooch, who was well-to-do, made a bargain with leading Anglicans, including Rev. Ebenezer Miller, minister of Christ Church in Braintree, offering to build a steeple for Christ Church if his influential friends could persuade Governor Shirley to obtain the colonelcy for Gooch. Shirley did so, but the new colonel proved highly unpopular in Braintree and before long moved to Milton without carrying out his part of the bargain. Deacon John Adams had had a part in this affair, as his son recalled: the elder Adams had been a lieutenant in the militia, but upon being offered a captaincy under Gooch he declined to serve under any other officer than Quincy.


       
       
        
   
   Trifling, frivolous (OEDThe Oxford English Dictionary, Oxford, 1933; 12 vols. and supplement.). This comment on Dr. Gardiner appears to be JA’s own, though by arbitrarily enclosing this paragraph in quotation marks in his text of the Diary CFA attributes it to Gooch and thus makes him the subject of JA’s rebuke in the next paragraph; see JA, WorksThe Works of John Adams, Second President of the United States: with a Life of the Author, ed. Charles Francis Adams, Boston, 1850–1856; 10 vols., 2:95. It is more likely that JA is rebuking himself.


       
      
      

      1760. Aug. 12th.
      
      
       Remonstrated at the sessions vers. Licensing Lambard, because the select Men had refused to approbate him, because he never was approbated by the select men, to keep a Tavern in the House he now lives in, because there are already 3 and his would make 4 Taverns besides Retailers, within 3/4 of a Mile, and because he obtained a License from that Court, at April sessions, by artfully concealing his Removal from the Place where he formerly kept, and so by an Imposition on the Court. These Reasons prevailed. Majr. Miller, Coll. Miller and Ruddock, were the only Justices on Lambards side, while I had 8 or 9, Wendells, Coll. Phillips, Mr. Dana, Mr. Storer &c. &c. &c. Mr. Dana enquired, whether those Landing Places at Braintree and Weighmouth or the Road where these 4 Taverns stand was not a great stage for Travellers. I answered no, and rightly, for the greatest stage that I knew of from Boston to Plymouth, is in the North Precinct of Braintree, where Mr. Bracket, but especially where Mr. Bass now keeps. Where Mr. Bass now keeps, there has been a Tavern, always since my Remembrance, and long before. It is exactly 10 miles from Town, and therefore a very proper stage for Gentlemen who are going from Boston down to Plymouth, and to the Cape, and for People who come from the Cape, towards this Town. And there are very few Travellers either bound to or from Boston, but what stop here, but this stage is 2 or 3 Miles from the Place in Question. These Things I should have said, but they did not then occur.
       Dana asked next, what Number of Carters, Boatmen, Shipbuilders &c. were ever employed at a Time, at that Landing Place? I answered half a dozen Carters perhaps. But my Answer should have been this. At some times there are 3 or 4 or half a dozen Ship Carpenters, and it is possible there may have been 2 or 3 Boats at that Wharf at a Time, which will require 1/2 dozen Boatmen, and there has been perhaps 40 Carts in a day with stones, and Wood and Lumber, but these Carts are coming and going all Day long so that it is a rare thing to see half a dozen Carts there at a time. In short there is so much Business done there, as to render one Tavern necessary, but there is not so much Business, there is no such Concourse of Travellers, no such Multitudes of busy People at that Landing as to need all this Cluster of Taverns. One Tavern and one Retailer was tho’t by the select Men quite sufficient for that Place. They have Appointed one of each, and pray that your Honors would recognize no more.
      
      

      1760 Aug. 19th.
      
      
       I began Popes Homer, last Saturday Night was a Week, and last Night, which was Monday night I finished it. Thus I found that in seven days I could have easily read the 6 Volumes, Notes, Preface, Essays, that on Homer, and that on Homers Battles and that on the funeral Games of Homer and Virgil &c. Therefore I will be bound that in 6 months I would conquer him in Greek, and make myself able to translate every Line in him elegantly.
       Prat. It is a very happy Thing to have People superstitious. They should believe exactly as their Minister believes. They should have no Creeds and Confessions of Faith. They should not so much as know what they believe. The People ought to be ignorant. And our Free schools are the very bane of society. They make the lowest of the People infinitely conceited. (These Words I heard Prat utter. They would come naturally enough from the mouth of a Tyrant or of a King or Ministry about introducing an Arbitrary Power; or from the mouth of an ambitious or avaricious Ecclesiastic, but they are base detestable Principles of slavery. He would have 99/100 of the World as ignorant as the wild Beasts of the forest, and as servile as the slaves in a Galley, or as oxen yoked in a Team. He a friend to Liberty? He an Enemy to slavery? He has the very Principles of a Frenchman—worse Principles than a Frenchman, for they know their Belief and can give Reasons for it.)
       Prat. It grieves me to see any sect of Religion extinguished. I should be very sorry, to have the Quaker Society dissolved, so I should be sorry to have Condy’s Anabaptist Society dissolved. I love to see a Variety. A Variety of Religions has the same Beauty in the Moral World, that a Variety of flowers has in a Garden, or a Variety of Trees in a forrest.
       This fine speech was Prats. Yet he is sometimes of opinion that all these Sectaries ought to turn Churchmen, and that a Uniform Establishment ought to take place through the whole Nation. I have heard him say, that We had better all of us come into the Church, than pretend to overturn it &c. Thus it is, that fine Speechmakers are sometimes for Uniformity, sometimes for Variety, and Toleration. They dont speak for the Truth or Weight but for the Smartness, and Novelty, singularity of their speech. However I heard him make two Observations, that pleased me much more. One was that People in Years never suppose that young People have any Judgment. Another Was, (when a Deposition was produced taken by Parson Wells, with a very incorrect Caption, a Caption without mention of the Cause in which it was to be used, or certifying that the Adverse Party was present or notifyed) he observed that the Parson could not take a Caption, to save his Life, and that he knew too much to learn any Thing.
      
      
       
        
   
   For the editions of Pope’s translations of the Iliad and Odyssey owned by JA, see Catalogue of JA’s LibraryCatalogue of the John Adams Library in the Public Library of the City of Boston, Boston, 1917., p. 122–123.


       
       
        
   
   A line across the page in the MS separates the present paragraph from those reporting Prat’s observations that follow; the latter may therefore have been recorded at any time from 19 Aug. to 23 Sept. 1760.


       
      
     